Title: To George Washington from Benjamin Lincoln, 2 July 1781
From: Lincoln, Benjamin
To: Washington, George


                  
                     My Dear General
                     Dobbs Ferry 2 July 1781
                  
                  We arrived and landed our troops here between three & four this morning immediately our boats were covered with green boughs & our men  in a neghbouring wood many things combined to cause a failure of landg as first proposed Majr Darby miss under stood Majr Bayley respecting the place the Boats were to be carried which prevented his finding them this caused a delay of one hour after we had to contend with the evils of over loaded & leaky boats poor oars men & wind & tide part of the time against us.
                  Early in the morning I set off with Colo. scamel for Fort Lee—on my arriving near it I found my self in full view of the  encampments.
                  They have encamped so far as we could discover and 
                        illegible lately see the shady 
                     line illegible
                      to compleat  regiments in the Howland north of Fort Trion—They have one regiment in tirely just by Fort St George the  have been represented to join  This State of matters alone being so different from what was expected would have induced me to give up the thought of attempting what was first proposed—But did none of these  the  of the ship (which is oppte to the incampment I first mentioned & near the middle of the river) would with the  age of the moon & state of the tide would have been sufficient to have rendered abortive a plan which under other circumstancs would have had the highest  of success for if we go down with the Ebb so as to make little use of our oars then it would be at a time when the moon would give so much Light as would give an oppertunity of  a boat near two mils If we wait untill the moon setts we must so  contend with the flood tide as  not withstandg the precautions to prevent it will be  at a long distance Colo. Scamel illegible with me in opinion
                  
                  If I hear nothing to the contrary from your Exclly I shall endeavour fully to carry into   object.  I am &c.
                  
               